Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 1 of 6 PageID: 676




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


WILLIAM F. KAETZ,

            Plaintiff,
                                             Civil Action No.: 19-cv-08100
v.
                                                       OPINION
THE UNITED STATES, et al.,

            Defendants.




KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the court on the motion of pro se Plaintiff
William Kaetz (DE 41) for reconsideration of this Court’s December 15, 2020
Opinion and Order (DE 37; DE 38) denying Mr. Kaetz’s motion to reopen the
case (DE 32) and dismissing his proposed second amended complaint (DE 32-
1) with prejudice.
      For the reasons set forth below, the motion is DENIED.




                                       1
Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 2 of 6 PageID: 677




    I.      Background 1
         I write primarily for the parties and assume familiarity with the facts and
procedural history.
         On March 7, 2019, Mr. Kaetz filed his first complaint in this action. (D.E.
1.) Judge Cecchi, to whom the case was then assigned, dismissed Mr. Kaetz’s
amended complaint with leave to file an amended complaint within 30 days.
(DE 31.) On June 29, 2020, Judge Cecchi dismissed Mr. Kaetz’s amended
complaint. (DE 31.) Judge Cecchi held that Mr. Kaetz lacked standing and
again granted Mr. Kaetz leave to amend his complaint to cure the pleading
deficiencies with respect to standing. (Id. at 4.)
         On July 27, 2020, Mr. Kaetz filed a motion to reopen the case and
attached a second amended complaint against the United States, governors of
all 50 States and certain U.S. territories, Former Secretary of State Hillary
Clinton, Former President Barack Obama, Black Lives Matter, and Antifa,
alleging violations of his civil rights under 42 U.S.C. § 1983 and various
violations of constitutional provisions. (Compl.) The Complaint alleged that the
defendants have allowed “invasions of Marxism to change our form of
government” and that “Communists, Socialists, Muslims and Totalitarians will
not assimilate to our Constitutional Republic Form of Government” unless the
defendants cease “allowing demonstrations of advocacy” in support of said
religious and political beliefs. (Compl. ¶ 7.) The complaint also challenged
actions taken in response to the Coronavirus pandemic. (Id. ¶ 11.)




1      For ease of reference, certain key items from the record will be abbreviated as
follows:
               “DE_”       =      Docket Entry in this Case
               “Compl.”    =      Second Amended Complaint (DE 32-1)
               “Op.”       =      December 15, 2020 Opinion (DE 37)
               “Mot.”      =      Plaintiff’s Motion for Reconsideration (DE 41)


                                           2
Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 3 of 6 PageID: 678




      The case was reassigned to me on October 22, 2020. (DE 34.) On
December 15, 2020, I denied Mr. Kaetz’s motion to reopen the case (DE 32) and
dismissed his second amended complaint with prejudice. I also denied as moot
Mr. Kaetz’s request for recusal (DE 33), motion to expedite the case (DE 35),
and emergent motion to expedite the case (DE 34). (DE 37; 38.)
      In my December 15, 2020 opinion, I held that Mr. Kaetz lacked standing
to bring this action. (DE 37.) The amended complaint asserted that the
defendants have “harmed” and “jeopardized” his “freedom” and “unalienable
rights,” and have placed him “in a dangerous situation,” by violating their
oaths of office, denying him a republican form of government, and
discriminating against him because he is a United States citizen. (Compl. at ¶
3.) I held that Mr. Kaetz had not alleged a legally cognizable injury resulting
from the defendants’ alleged violations of the oath of office. (Op. at 9.)
Specifically, Mr. Kaetz had not explained how any of the complained-of acts
might have been directed against him in particular, or what injury, particular
to him, he has suffered as a result of the defendants’ actions. (Id. at 10.) I
further explained that, even if I were to construe Mr. Kaetz’s warning that
Americans will suffer stress or harm due to civil unrest as alleging that he in
particular has suffered such stress, that would still not constitute a cognizable
injury. (Id. at 13.)
      I also held that Mr. Kaetz lacked standing as to his challenges to
Governor Murphy’s COVID-19 executive orders because the allegations
constituted generalized grievances with the conduct and response of Governor
Murphy and the other governors as elected officials and did not identify a
cognizable personal injury to Mr. Kaetz. (Id. at 14.) Having found that Mr. Kaetz
lacked standing to bring his claims, and noting that Mr. Kaetz had had two
opportunities to cure the deficiencies of his first complaint, I dismissed the
amended complaint with prejudice. (Id.)




                                         3
Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 4 of 6 PageID: 679




   II.      Standard of Review
         In the District of New Jersey, motions for reconsideration are governed by
Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
513, 516 (D.N.J. 1996).
         A party seeking to persuade the court that reconsideration is appropriate
bears the burden of demonstrating one of the following: “(1) an intervening
change in the controlling law; (2) the availability of new evidence that was not
available when the court [issued its order]; or (3) the need to correct a clear
error of law or fact or to prevent manifest injustice.” Max's Seafood Café ex rel.
Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation
omitted); see also Crisdon v. N.J. Dep't of Educ., 464 F. App'x 47, 49 (3d Cir.
2012) (“The purpose of a motion for reconsideration ... is to correct manifest
errors of law or fact or to present newly discovered evidence.”) (internal citation
omitted). “The Court will grant a motion for reconsideration only where its prior
decision has overlooked a factual or legal issue that may alter the disposition of
the matter.” Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478
(D.N.J. 2014).

   III.     Discussion
         Mr. Kaetz has not presented an adequate reason for reconsideration. In
support of his motion for reconsideration, Mr. Kaetz provides a list purportedly
establishing the “irreparable injury” he has suffered. (Mot. at 5.) The list
includes the loss of his relationship with his fiancé and companionship in his
elder years, the loss of his relationship with his children, family, and friends,
defamation, loss of reputation and business relationships, and loss of income.
(Id.) First, a motion for reconsideration is not the proper avenue through which
to allege additional injuries. Second, standing requires a showing of “a causal
connection between the injury and the conduct complained of—the injury has
to be fairly traceable to the challenged action of the defendant.” Lujan v. Defs.
of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotations omitted). Mr.
                                          4
Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 5 of 6 PageID: 680




Kaetz’s fails to plausibly allege any causal connection between this list of
injuries and the defendants’ behavior. Third, this list of injuries does not
change the fact that, as explained in the prior Opinion, Mr. Kaetz’s allegations
do not set forth an injury that a court can remedy; they set forth political
disagreements and demand that the government be administered in the
manner that he considers appropriate. (Op. at 12.) The Supreme Court
“repeatedly has rejected claims of standing predicated on ‘the right, possessed
by every citizen, to require that the Government be administered according to
law.’” Valley Forge Christian Coll. v. Americans United for Separation of Church
& State, Inc., 454 U.S. 464, 482 (1982) (citations omitted). Even when a
plaintiff has “alleged redressable injury sufficient to meet the requirements of
Art. III, the Court has refrained from adjudicating ‘abstract questions of wide
public significance’ which amount to ‘generalized grievances,’ pervasively
shared and most appropriately addressed in the representative branches.” Id.
at 474–75. As discussed in the prior Opinion, Mr. Kaetz has not explained how
any of the complained-of acts might have been directed against him in
particular, and his motion for reconsideration sheds no further light on that
issue.
         Mr. Kaetz cites case law on standing and provides “information about
‘advocating,’ ‘elements of oath of office and loyalty’ and ‘Supreme Court views
on Article IV Section 4.’” (Mot. at 6-9, 9-20.) None of the cases Mr. Kaetz cites
demonstrates an intervening change in controlling law, and no source cited
disturbs the Article III analysis that I have already conducted.
         Mr. Kaetz does not present an intervening change in controlling law,
allege the availability of new evidence that was not previously available, or a
clear error of law or fact. A mere disagreement with this Court’s opinion is not
sufficient to require reconsideration. See Rich v. State, 294 F. Supp. 266, 273
(D.N.J. 2018). Given Mr. Kaetz’s disagreement with this Court’s Opinion, the
proper avenue is to file an appeal, and indeed he has done so. (DE 42).


                                         5
Case 2:19-cv-08100-KM-JBC Document 44 Filed 03/04/21 Page 6 of 6 PageID: 681




Because Mr. Kaetz has not satisfied the requirements for reconsideration, his
motion is denied.

   IV.      Conclusion
         Plaintiff’s motion for reconsideration (DE 41) is denied.
         An appropriate order follows.


Dated: March 4, 2021


                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




                                           6
